Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marras, J.), rendered July 11, 2002, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentencing.
Ordered that the judgment is affirmed.
The Supreme Court properly refused to submit the lesser-included offense of robbery in the third degree to the jury. There was no reasonable view of the evidence by which the jury could have found that the defendant committed the lesser offense but not the greater (see People v Glover, 57 NY2d 61 [1982]; People v Scarborough, 49 NY2d 364 [1980]; see also People v Baskerville, 60 NY2d 374, 381 [1983]). H. Miller, J.P., Crane, Mastro and Spolzino, JJ., concur.